Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 12/16/2021. Claims 1, 3, 5, 8, 12, 14, 16, 18 have been amended. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
Claims 1, 8 and 14 have been amended. However, the amendment does not make the claims overcome with the 35 USC § 101 rejection. Therefore, the examiner respectfully maintained the rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 5, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Pub No. 2018/0150749 A1), and in view of Mital et al (U.S. Pub No. 2019/0354599 A1).

As per claim 1, Wu discloses a computer-implemented artificial intelligence (AI) interaction method, the method comprising: 
selecting an artificial intelligence model to respond to a query (Par [0081] the AI entity associated with the query may be selected); 
generating a response to the query using the selected artificial intelligence model (Par [0091] the AI entity provide information associated with the input); and 
receiving the response to the query from the selected artificial intelligence model (Par [0097] receive response from the AI). 
Wu respond to an input query but does not explicitly disclose respond to a dataset and running the selected artificial intelligence model on the dataset.
However, Mital discloses respond to a dataset and running the selected artificial intelligence model on the dataset (par [0085, 0088, 0090]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Mital into the teachings of Wu in order to improve user interface to a user for facilitating data management (Par [0005]).     
As per claim 2, Wu discloses the method of claim 1, wherein the artificial intelligence model responds to the query based on artificial intelligence configuration files (Par [0097]). As per claim 3, Mital discloses the method of claim 1, wherein the generating generates the response for a dataset (par [0088, 0090]). As per claim 4, Wu discloses the method of claim 1, wherein the query comprises a natural language query (par [0100]). As per claim 5, Wu discloses the method of claim 1, wherein the generating generates the response for a dataset, wherein the query comprises a natural language query, wherein a first model combines the dataset and the natural language query to a configuration, and wherein the selecting selects the artificial intelligence model based on the first model (Par [0146]). As per claim 7, Wu discloses the method of claim 1, embodied in a cloud-computing environment (par [0186]). As per claim 8, Wu discloses a computer program product for artificial intelligence (AI) interaction, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 
selecting an artificial intelligence model to respond to a query (Par [0081] the AI entity associated with the query may be selected);

receiving the response to the query from the selected artificial intelligence model (Par [0097] receive response from the AI).
Wu respond to an input query but does not explicitly disclose respond to a dataset and running the selected artificial intelligence model on the dataset.
However, Mital discloses respond to a dataset and running the selected artificial intelligence model on the dataset (par [0085, 0088, 0090]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Mital into the teachings of Wu in order to improve user interface to a user for facilitating data management (Par [0005]).     As per claim 9, Wu discloses the computer program product of claim 8, wherein the artificial intelligence model responds to the query based on artificial intelligence configuration files (par [0097]). As per claim 10, Mital discloses the computer program product of claim 8, wherein the generating generates the response for a dataset (Par [0088, 0090]). As per claim 11, Wu discloses the computer program product of claim 8, wherein the query comprises a natural language query (par [0100]). As per claim 12, Wu discloses the computer program product of claim 8, wherein the generating generates the response for a dataset, wherein the query comprises a natural language query, wherein a first model combines the dataset and the natural language query to a configuration, and wherein the 
a processor; and a memory, the memory storing instructions to cause the processor to perform: 
selecting an artificial intelligence model to respond to a query (Par [0081] the AI entity associated with the query may be selected);
generating a response to the query using the selected artificial intelligence model (Par [0091] the AI entity provide information associated with the input); and
 receiving the response to the query from the selected artificial intelligence model (Par [0097] receive response from the AI).
Wu respond to an input query but does not explicitly disclose respond to a dataset and running the selected artificial intelligence model on the dataset.
However, Mital discloses respond to a dataset and running the selected artificial intelligence model on the dataset (par [0085, 0088, 0090]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Mital into the teachings of Wu in order to improve user interface to a user for facilitating data management (Par [0005]).     As per claim 15, Wu discloses the system of claim 14, wherein the artificial intelligence model responds to the query based on artificial intelligence configuration files (par [0097]). As per claim 16, Mital discloses the system of claim 14, wherein the generating generates the response for a dataset (Par [0088, 0090]). .






Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Pub No. 2018/0150749 A1), and Mital et al (U.S. Pub No. 2019/0354599 A1) and further in view of Raman et al (U.S. Pub No. 2009/0006399 A1).

As per claim 6, Wu does not explicitly disclose the method of claim 5, wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each 
However, Raman discloses wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query (Par [0079, 0102]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Raman into the teachings of Wu in order to improve the compression data (Par [0024]).
As per claim 13, Wu does not explicitly disclose the computer program product of claim 12, wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query.
	However, Raman discloses wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query (Par [0079, 0102]).


As per claim 19, Wu does not explicitly disclose the system of claim 18, wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query.
However, Raman discloses wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query (Par [0079, 0102]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Raman into the teachings of Wu in order to improve the compression data (Par [0024]).





Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



March 19, 2022
/THU N NGUYEN/Examiner, Art Unit 2154